Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Office Action
Claims 11-13 and 15-21 are pending in this case.
Claims
Claim Amendments filed on 12/5/2020 are accepted.
Priority
Foreign priority is claimed.
Double Patenting
No double patenting issues.
			Reasons for Allowance
Claims 11-13 and 15-21 have been considered and deemed allowable. The following is an examiner’s statement of reasons for allowance:
It is the examiner’s opinion that the art of record considered as a whole, or alone or in combination, neither anticipates nor rendered obvious the specific details taught by the Applicant. Examiner finds no single prior art reference teaching of with the rest of the claims as recited in the independent claims. Furthermore, Examiner finds Applicant’s arguments filed 12/5/2020 persuasive.
Niu et al. (US 20090024613) – Teaches similarity suggestion in multilingual queries.


Conclusion
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.




Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 3/13/2021
/TAELOR KIM/
Primary Examiner, Art Unit 2156